t c memo united_states tax_court john ballard petitioner v commissioner of internal revenue respondent docket no 4307-07l filed date p filed a petition and motion to restrain assessment on the same date as a basis for his motion to restrain assessment p asserts that r instructed p’s employer to change the withholding status on p’s form_w-4 employees withholding allowance certificate without providing p a remedy to challenge r’s actions p asserts that r’s instructions to p’s employer constitute a collection action and that r failed to comply with the provisions of sec_6330 sec_1 the court issued an order to show cause why this case should not be dismissed for lack of jurisdiction on the grounds that no notice_of_deficiency or notice_of_determination has been sent to petitioner which confers jurisdiction on this court r asserts that no notice_of_deficiency or notice_of_determination wa sec_1 all section references are to the internal_revenue_code as amended unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure issued to p and therefore the court is without jurisdiction to consider p’s motion to restrain assessment held since no notice_of_deficiency or notice_of_determination was issued in this case the court lacks jurisdiction held further the court’s order to show cause why this case should not be dismissed for lack of jurisdiction shall be made absolute john ballard pro_se benjamin j peeler and mark cottrell for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner’s motion to restrain assessment and the court’s order to show cause why this case should not be dismissed for lack of jurisdiction on the grounds that no notice_of_deficiency or notice_of_determination has been sent to petitioner which confers jurisdiction on this court background a petition was filed with this court on date petitioner asserts that respondent instructed his employer to change the withholding status on his form_w-4 employee’s withholding allowance certificate without providing petitioner with a remedy to challenge respondent’s actions petitioner contends that respondent’s proposed change to his withholding status is unlawful2 because such change is a collection action taken without issuing the required notice under sec_6330 petitioner attached to the petition internal_revenue_service irs letter cg employee copy dated date which states why are we writing to you we are writing to you because based on the information we have the amount of income_tax withheld from your paycheck will not adequately cover your income_tax_liability as required by internal_revenue_code irc sec_3402 employers are required under the internal_revenue_code to withhold taxes from employees’ earnings sec_3401 and sec_3402 furthermore under sec_31_3402_f_2_-1t g temporary employment_tax regs fed reg date the commissioner may review withholding certificates to determine if the certificates are truthful and valid the commissioner has authority under the regulation to review withholding certificates for compliance with the internal revenue laws and to declare invalid those certificates found not to be in compliance 653_f2d_398 9th cir interpreting prior version of regulations but the premise remains valid see sec_31_3402_f_2_-1t g temporary employment_tax regs supra if a person fails to submit a valid withholding form the regulations require that the employer shall withhold from the employee as from a single_person claiming no exemptions sec_31_3402_f_2_-1 employment_tax regs sec_31_3402_f_2_-1t g temporary employment_tax regs supra provides procedures whereby the irs may implement a reduction in the number of withholding exemptions permitted to an employee sec_31_3402_f_2_-1t g vi temporary employment_tax regs supra provides procedures for an employee to administratively change his or her withholding there is no evidence that petitioner followed these procedures in other situations the commissioner has issued irs letter 2800c which is substantially_similar to and is issued for the same reason as irs letter cg what instructions did we give your employer we instructed your employer to disregard your form_w-4 employee’s withholding allowance certificate and withhold tax from your paycheck as follows filing_status allowances single in addition we have instructed your employer not to honor a new form_w-4 from you unless the filing_status and allowances you claim do not result in less withholding than the filing_status and allowances shown above what does the change to your filing_status and allowances mean this change in your filing_status and allowances will mean an increase in the amount withheld from your paycheck what can you do if you disagree - if your circumstances have changed your filing_status and your number of allowances you may complete the enclosed form_w-4 including the worksheet on the back include a written_statement and any supporting documentation to justify your filing_status and your number of allowances and return it to us within days from the date of this letter - - if you’re claiming exemption from withholding complete the enclosed form_6450 questionnaire to determine exemption from withholding return it with your completed form_w-4 and include your telephone number and the hours we can reach you in either case if we do not hear from you within days from the date of this letter your employer has been instructed to withhold at the rate shown above can my employer change my filing_status or increase my allowances your employer cannot change your filing_status or increase your allowances until they receive written notice from us the internal_revenue_code irc sec_3402 requires employers to withhold tax if the statement and documentation that you send to us justifies the filing_status and allowances on your new form_w-4 we will instruct your employer to withhold on the basis of your new form_w-4 what if you have more questions if you have any questions you may call tax examiner id on weekdays between a m and p m pacific standard time pincite-794-0059 this is a toll-free telephone number we’ve enclosed notice form_w-4 privacy_act notification for your convenience on date petitioner filed a motion to restrain in which he seeks injunctive relief pursuant to sec_6213 a and a by having the court order respondent to withdraw the letter cg reinstate petitioner’s filing_status and allowance as shown on his last form_w-4 before respondent issued the letter cg or allow petitioner to file a new form_w-4 to correct respondent’s change in petitioner’s withholding status and order respondent to reimburse petitioner for any damages that were unlawfully collected pursuant to letter cg the court issued an order setting petitioner’s motion to restrain assessment for hearing at the motions session in washington d c the court noted that no notice was attached to the petition which would permit petitioner to invoke the court’s jurisdiction accordingly the court ordered the parties to show sec_6213 provides for a restriction on assessment in the event that a notice_of_deficiency is mailed to a taxpayer there is no evidence in this case that a notice_of_deficiency was mailed to petitioner cause in writing why this case should not be dismissed for lack of jurisdiction on the ground that respondent has not issued to petitioner a notice_of_deficiency or notice_of_determination that would permit petitioner to invoke the court’s jurisdiction in his response respondent stated that a search of respondent’s records revealed no evidence of a notice_of_deficiency or notice_of_determination being issued to petitioner and thus respondent contends the court lacks jurisdiction in this case a hearing on petitioner’s motion to restrain was held in washington d c after the hearing the court received and filed petitioner’s response to respondent’s response to order to show cause and petitioner’s objection to respondent’s objection to petitioner’s motion to restrain assessment discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time 127_tc_109 81_tc_879 we must have jurisdiction in order to consider the substantive merits of petitioner’s motion see stewart v commissioner supra we must decide whether we have jurisdiction if it appears that we may not have jurisdiction id 35_tc_177 thus the threshold issue for decision is whether this court has jurisdiction in this case the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 petitioner contends that this court has jurisdiction in this case to review a collection action under sec_6330 sec_6330 entitles a taxpayer to notice of the taxpayer’s right to request a hearing before certain levy actions are taken by the commissioner in furtherance of collection from the taxpayer of unpaid federal taxes if a hearing is requested the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 the court’s jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review sec_6330 see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b thus in the absence of a notice_of_determination this court lacks jurisdiction petitioner attached to his petition irs letter cg petitioner contends that irs letter cg constitutes a valid notice_of_determination that confers jurisdiction on this court under sec_6330 we disagree because none of the events described in sec_6330 that lead to a determination which we have jurisdiction to review have occurred there has been no notice of a right to a hearing no timely request for hearing and no determination with respect to the hearing or request for hearing as required by sec_6330 a description of a notice_of_determination is found in sec_301_6330-1 q a-e8 i proced admin regs which provides q-e8 how will appeals issue its determination a-e8 i taxpayers will be sent a dated notice_of_determination by certified or registered mail the notice_of_determination will set forth appeals’ findings and decisions it will state whether the irs met the requirements of any applicable law or administrative procedure it will resolve any issues appropriately raised by the taxpayer relating to the unpaid tax it will include a decision on any appropriate spousal defenses raised by the taxpayer it will include a decision on any challenges made by the taxpayer to the appropriateness of the collection action it will respond to any offers by the taxpayer for collection alternatives and it will address whether the proposed collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_determination will also set forth any agreements that appeals reached with the taxpayer any relief given the taxpayer and any actions the taxpayer or the irs are required to take lastly the notice_of_determination will advise the taxpayer of the taxpayer’s right to seek judicial review within days of the date of the notice_of_determination none of these findings and decisions are set forth in irs letter cg petitioner contends that application of the protections provided under sec_6330 to withholding of income_tax is clearly implied by congressional intent we disagree there is nothing in the legislative_history of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 that would indicate that congress intended to include withholding of income_tax as the type of collection action for which a hearing must be offered to the taxpayer we conclude that the irs letter cg is not a notice_of_determination under sec_6330 thus this court lacks jurisdiction an appropriate order dismissing this case for lack of jurisdiction will be entered
